
	
		II
		112th CONGRESS
		1st Session
		S. 373
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mr. Rockefeller (for
			 himself, Mrs. Shaheen,
			 Mr. Leahy, Mr.
			 Inouye, Ms. Stabenow, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  prohibit the marketing of authorized generic drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Prescription Drug Competition
			 Act.
		2.Prohibition of
			 authorized generics
			(a)In
			 generalSection 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at
			 the end the following:
				
					(w)Prohibition of
				authorized generic drugs
						(1)In
				generalNotwithstanding any other provision of this Act, no
				holder of a new drug application approved under subsection (c) shall
				manufacture, market, sell, or distribute an authorized generic drug, directly
				or indirectly, or authorize any other person to manufacture, market, sell, or
				distribute an authorized generic drug.
						(2)Authorized
				generic drugFor purposes of this subsection, the term
				authorized generic drug—
							(A)means any version
				of a listed drug (as such term is used in subsection (j)) that the holder of
				the new drug application approved under subsection (c) for that listed drug
				seeks to commence marketing, selling, or distributing, directly or indirectly,
				after receipt of a notice sent pursuant to subsection (j)(2)(B) with respect to
				that listed drug; and
							(B)does not include
				any drug to be marketed, sold, or distributed—
								(i)by an entity
				eligible for 180-day exclusivity with respect to such drug under subsection
				(j)(5)(B)(iv); or
								(ii)after expiration
				or forfeiture of any 180-day exclusivity with respect to such drug under such
				subsection
				(j)(5)(B)(iv).
								.
			(b)Conforming
			 amendmentSection 505(t)(3) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(t)(3)) is amended by striking In this
			 section and inserting In this subsection.
			
